In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 13-3836
HEATHER BROWNING,
                                              Plaintiff-Appellant,

                               v.

CAROLYN W. COLVIN, Acting Commissioner of
 Social Security,
                                     Defendant-Appellee.
                    ____________________

          Appeal from the United States District Court for the
           Southern District of Indiana, Evansville Division.
 No. 3.13-cv-00008-WGH-RLY — William G. Hussman, Jr., Magistrate
                                  Judge.
                    ____________________

   ARGUED AUGUST 5, 2014 — DECIDED SEPTEMBER 4, 2014
               ____________________

   Before BAUER, POSNER, and TINDER, Circuit Judges.
    POSNER, Circuit Judge. The plaintiff, a woman of 25, ap-
peals from the district court’s affirmance of the denial of SSI
(Supplemental Security Income) benefits, which are paid to
low-income people who are aged, blind, or disabled. The
program is administered by the Social Security Administra-
tion. The plaintiff claims to be disabled by reason of being
2                                                No. 13-3836


mentally retarded (“intellectually disabled,” in current jar-
gon) and suffering from knee and hip pain in one leg. The
pain is the result of a defect in the hip joint caused by a
childhood disease called Legg-Calve-Perthes disease. See
Mayo Clinic, “Diseases and Conditions: Legg-Calve-Perthes
Disease,” www.mayoclinic.org/diseases-conditions/legg-calv
e-perthes-disease/basics/definition/con-20035572     (visited
Sept. 4, 2014, as were the other websites cited in this opin-
ion).
    Her flunking kindergarten was the first sign of a mental
deficiency. Two years later she was diagnosed as being “an
attention deficient hyperactivity disordered child” who was
“mildly mentally retarded.” From elementary school
through the end of high school she was enrolled full time in
“special education.” Unable to pass the test required by the
state for graduation from high school, she was allowed to
graduate anyway by being given a waiver for which stu-
dents with disabilities are eligible. The administrative law
judge’s statement that “the claimant has at least a high
school education” is thus misleading—especially since he
appears to have credited her testimony that “she is able to
read on a kindergarten level.” Of course anyone who can
read at a higher level can also read at a kindergarten level,
but obviously the administrative law judge meant that the
plaintiff can read only at a kindergarten level.
    A psychologist named Albert Fink administered an IQ
test to her in 2007, when she was 18. Her IQ was 68; only
about 2.3 percent of the American population has an IQ be-
low 70. She had scored higher in IQ tests that she’d taken as
a child, but the administrative law judge did not mention
those test results and the government, bowing to Chenery,
No. 13-3836                                                 3


acknowledges that we therefore can’t consider them in de-
ciding whether to affirm the denial of benefits.
    Dr. Fink thought her more intelligent than her IQ score of
68 implied, and concluded that she could function in “typi-
cal work environments,” though he didn’t explain what he
meant by the term. Three years later two other psychologists
evaluated the plaintiff and concluded that despite her seri-
ous mental deficiencies she would be able to work. One of
them, however, advised that at first she should work part
time, and in “sheltered employment,” which is a euphemism
for work that the job market would not consider productive
employment. See 20 C.F.R. § 404.1573(c). The regulation ex-
plains that work done in sheltered employment “may show
that you have the necessary skills and ability to work at the
substantial gainful activity level,” but a person capable of
working only in sheltered employment is deemed disabled
and therefore entitled to receive social security disability
benefits.
   A physician examined the plaintiff at the request of the
Social Security Administration. He reported that her hip
problem reduced the range of motion of her left leg and
caused tenderness in the knee and hip of that leg. He pre-
dicted that the problems with her leg would get worse.
    At her hearing before an administrative law judge (held
in 2011, when the plaintiff was 22), she testified as follows:
She lives at home with her mother, who does all the house-
hold chores. She can read only “small letters” (apparently
she meant short words) and “kindergarten stuff.” She does
not use a computer and cannot obtain a driver’s license be-
cause she can’t read the test that one must pass to obtain a
learner’s permit. Her entire work history consists of three
4                                                   No. 13-3836


days of part-time janitorial work in high school. She used a
wheelchair in high school because of her defective left leg,
which makes it difficult for her to walk or stand. She some-
times uses crutches. A further complication, so far as ability
to engage in productive employment is concerned, is her se-
vere obesity. She is five feet six inches tall and weighs 240
pounds. Her Body Mass Index is therefore 38.7. A person
with a BMI of 30 or higher is classified as obese, and if his or
her BMI is above 40 as morbidly obese; the plaintiff’s BMI is
very close to 40.
    Ordinarily a person with an IQ under 70 and at least one
additional impairment that imposes a limitation on ability to
work (and she has two such impairments—her leg problem
and her obesity) is automatically deemed to be disabled. See
20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05(C). But the admin-
istrative law judge concluded that her IQ score of 68 was in-
valid. He based this conclusion mainly on Dr. Fink’s report,
which while stating that the plaintiff “appeared to make a
sincere effort to perform the test tasks to the best of her abil-
ity,” opined that because the results of the IQ test included
“considerable intratest scatter” this indicated “that there is
higher potential and that an estimate of borderline intellec-
tual functioning is the most appropriate conclusion.” “In-
tratest scatter” just means that the variance in her scores on
different questions in the IQ test was high. Dr. Fink did not
explain why this signified a “higher potential” for intellectu-
al activity. Nor did he opine on how much higher her intel-
lectual potential is, but the implication is that he thought her
true IQ at least 70, as that is the bottom of the “borderline
intellectual functioning” range, “Borderline Intellectual
Functioning,” Wikipedia, http://en.wikipedia.org/wiki/Border
No. 13-3836                                                    5


line_intellectual_functioning, and he thought she was in that
range. We’ll assume he was correct.
    The administrative law judge was also impressed by the
statement by another of the psychologists that the plaintiff
has a “sarcastic nature,” displayed when she said to the psy-
chologist: “They said I was doing normal stuff at school, but
I wasn’t. I never knew a normal kid who would just take the
elevator just to be doing it. Or leaving class to go to Re-
source. I never used the stairs at school. Is that normal?”
That doesn’t seem sarcastic—it seems like a serious, though
not entirely coherent, effort to explain her failure to fit in at
school—but of course we weren’t there and maybe her tone
was sarcastic. But the psychologist didn’t actually say he
considers mentally retarded people to be incapable of sar-
casm, let alone point to a psychological literature that might
support such a belief. Chimpanzees have been said to be ca-
pable of sarcasm, Wales Ape & Monkey Sanctuary,
www.ape-monkey-rescue.org.uk/chimpfacts.html, and their
intellectual abilities are bound to be inferior to those of a
human being with an IQ of 68 or 70, considering that the
chimpanzee’s brain is only a third the size of the average
human brain (in particular, the human cerebral cortex is
much larger than the chimp’s). The great apes, including
chimpanzees, are believed to have an intellectual capacity
equal to that of a 3 or 4 year old human being. See “Chim-
panzee,” Wikipedia, http://en.wikipedia.org/wiki/Chimpan
zee#Intelligence; Dennis O’Neill, “Humans,” http://an
thro.palomar.edu/primate/prim_8.htm. The plaintiff obvi-
ously is considerably more intelligent than a 3 or 4 year old.
   The administrative law judge thought the fact that the
plaintiff goes to “bars and clubs,” does some cooking and
6                                                  No. 13-3836


shopping, helps care for a pet, watches television, and “only
takes over-the-counter pain medications,” showed that she
can do at least sedentary work. He suggested (probably on
the basis of her not using prescription painkillers) that she
had outgrown the effects of the Legg-Calve-Perthes disease
that she had had as a child, and that her current problems
with her left leg were the result of her obesity. (But so what?
The issue is the disabling effect of those problems.) He
acknowledged that she walks with an “antalgic gait” (which
means she limps in order to minimize the pain in her leg)
and has a decreased range of motion in the bad leg, along
with tenderness and “crepitus” (cracking or popping) in her
left knee and left hip.
    He bolstered his belief that her IQ test score of 68 was in-
valid by stating that no one with an IQ below 70 could use
sarcasm, though he gave no reason for thinking that and, as
we’ve noted, there doesn’t seem to be a convincing basis for
his belief. He was playing doctor (mental retardation is a
disorder of the brain and functionally therefore a field of
medicine), which an administrative law judge is not permit-
ted to do, Goins v. Colvin, No. 13-3729, 2014 WL 4073108, at
*3 (7th Cir. Aug. 19, 2014); see also Pates-Fires v. Astrue, 564
F.3d 935, 946–47 (8th Cir. 2009)—and playing it ineptly. The
psychologist who said that the plaintiff’s tone had been sar-
castic was the one who recommended that the plaintiff start
her working career by working part time in sheltered em-
ployment. The administrative law judge should have asked
the psychologist how likely it is that the plaintiff would
graduate, as it were, to normal employment; if not, as we
said earlier, she could be found to be disabled.
No. 13-3836                                                   7


    The administrative law judge committed another error
when he instructed the vocational expert who attended the
hearing (and whose role is to advise the administrative law
judge on what jobs the applicant is capable of doing and
how many such jobs there are) to assume that the plaintiff
“would be able to perform sedentary work”; would, though
unable to “climb ladders, ropes, or scaffolds,” be “able to
perform all other postural activities occasionally” and also
do “pushing and/or pulling occasionally with the bilateral
lower extremity” (elsewhere in the opinion “extremities” ra-
ther than “extremity”); “would be able to understand, re-
member and carry out ___ [word inaudible] tasks”; and—
critically—“could maintain concentration, consistency and
pace of no more than average production standards.” Plainly
the administrative law judge understated the plaintiff’s
work-related limitations, in particular her ability to under-
stand, remember, and concentrate.
    “Postural activities,” to which the administrative law
judge referred, are defined as “physical activities such as …
stooping, climbing.” Social Security Administration, “SSR
96-8p: Policy Interpretation Ruling, Titles II and XVI: As-
sessing Residual Functional Capacity in Initial Claims,” July
2, 1996, www.socialsecurity.gov/OP_Home /rulings/di/01/
SSR96-08-di-01.html. The finding that the plaintiff can do
“all” such activities other than climbing ladders, ropes, or
scaffolds—that she can work in jobs that require her to
stoop, crawl, climb stairs, etc.—seems fanciful. As for the
“bilateral lower extremities,” the reference of course is to the
legs, but can the administrative law judge really have meant
that the plaintiff is able to work in a job that would require
her to push or pull objects with her feet? Could she be a bi-
cycle messenger, which requires strong legs? A taxi driver or
8                                                 No. 13-3836


other commercial driver pushes down on the gas pedal and
the foot brake, and no great effort is required, but the plain-
tiff cannot qualify for an ordinary driver’s license, let alone
for a commercial license.
    In reviewing the determination that the plaintiff is not
disabled, the magistrate judge said that the vocational ex-
pert, having attended the hearing, must have factored the
limitations of the plaintiff’s ability to work that the record
revealed into her conclusion that there are jobs the plaintiff
can fill. But there is no evidence, or reason to believe, that
the vocational expert would have thought it a proper role for
herself to change the administrative law judge’s instruction
regarding what the vocational expert should assume in as-
sessing the plaintiff’s ability to work. The vocational expert
could have suggested to the administrative law judge that
the instruction be corrected, but she didn’t do that. Further-
more, she testified that she was familiar with the plaintiff’s
vocational background (consisting, remember, of a single
job, which lasted only three days), but did not testify that
she was familiar with the plaintiff’s medical records.
     Regarding this effort by the magistrate judge to salvage
the administrative law judge’s denial of benefits to the plain-
tiff, the government has to its credit pointed out that he
erred; O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir.
2010), holds that the vocational expert cannot rely on his
own review of the record to determine the claimant’s ability
to work, if the administrative law judge, in posing to the vo-
cational expert the required hypothetical question of what
jobs the claimant has the ability to perform given her limita-
tions, omits one of those limitations from the question. In
No. 13-3836                                                     9


this case the administrative law judge omitted several limita-
tions.
    There is more that’s wrong with the administrative law
judge’s decision, including his failure, which continues to be
endemic in the Social Security Administration’s disability
adjudications despite our frequent criticisms of it (most re-
cently in the Goins opinion, cited earlier), to consider the
bearing of obesity, even when not itself disabling, on a
claimant’s ability to work. In determining disability an ad-
ministrative law judge must consider the combined effects of
the applicant’s impairments. A regulation of the Social Secu-
rity Administration, 20 C.F.R. § 404.1523, states that “we will
consider the combined effect of all of your impairments
without regard to whether any such impairment, if consid-
ered separately, would be of sufficient severity.” With spe-
cific reference to obesity, see Social Security Administration,
SSR 02-1p: Policy Interpretation Ruling Titles II and XVI:
Evaluation of Obesity, 67 Fed. Reg. 57859, 57861–63 (Sept. 12,
2002), and the criticism in Christopher E. Pashler, “Mirror,
Mirror on the Wall: Stigma and Denial in Social Security
Disability Hearings,” 43 University of Memphis Law Review
419 (2012), of the agency’s handling of obesity.
    The administrative law judge acknowledged that the
plaintiff’s obesity was a factor in her leg pain, but did not
discuss its bearing on her ability to do sedentary work. Re-
member that she’s almost morbidly obese. This might make
it difficult for her to sit for long periods of time, as sedentary
work normally requires. Presumably she could get up from
her work table from time to time, but that might be painful
given her obesity—the sheer weight she must lift—and her
leg pain, which is aggravated by standing, since standing
10                                                 No. 13-3836


requires her legs to support her great weight. We don’t want
to play doctor ourselves; but the likely difficulties that mor-
bidly obese persons (and the plaintiff is almost morbidly
obese) face even in doing sedentary work are sufficiently
obvious to have required the administrative law judge to in-
struct the consulting physician to consider the potential ef-
fect of the plaintiff’s obesity on her ability to do sedentary
work.
    The administrative law judge, who twice repeated that
the plaintiff likes to go to “clubs and bars,” noted also that
the psychologist who had called the plaintiff sarcastic (yet
also recommended sheltered employment for her) said she
“admitted being spoiled, exuded an air of entitlement espe-
cially when discussing public aid, and admitted to perform-
ing activities such as walking in the woods.” He remarked
the plaintiff’s “lack of motivation” and treated all these fea-
tures of the plaintiff’s personality as character defects or (so
far as “walking in the woods” was concerned) evidence of
ability to work. He did not consider the possibility that low
IQ, near-morbid obesity, and a painful, malfunctioning hip
and knee might cause behaviors that would further reduce a
person’s ability to work.
    We also find in the administrative law judge’s opinion
the same confusion, noted in our Goins decision, caused by a
pernicious bit of boilerplate to which the Social Security
Administration nevertheless clings. It is that although “the
claimant’s medically determinable impairments could rea-
sonably be expected to cause the alleged symptoms … , the
claimant’s statements concerning the intensity, persistence
and limiting effects of these symptoms are not credible to the
extent they are inconsistent with the above residual func-
No. 13-3836                                                 11


tional capacity assessment.” The implication is that the as-
sessment of the claimant’s ability to work precedes and may
invalidate the claimant’s testimony about his or her ability to
work. Actually that testimony is properly an input into a de-
termination of ability to work.
    So what is one to make of the administrative law judge’s
statement that the medical determination that the plaintiff
has an antalgic gait and other problems with her legs, “while
… significant, … do[es] not suggest the claimant is unable to
perform work at the level of her residual functional capaci-
ty.” The implication (as in Goins and other cases in which
we’ve inveighed against the boilerplate) is that residual
functional capacity (ability to engage in gainful employ-
ment) is determined before all the evidence relating to the
claimed disability is assessed, whereas in truth all that evi-
dence is material to determining the claimant’s residual
functional capacity.
    There is still another problem with the decision to deny
the plaintiff benefits, more precisely perhaps an omission,
remarked on by neither party. The plaintiff lives with her
mother in a small town in southwestern Indiana, population
3500, named Chandler. There is bus service to Evansville,
however, a city whose metropolitan has a population of
more than 300,000. The vocational expert calculated that the
plaintiff’s residual functional capacity would enable her to
perform such jobs as hand packer, production helper, and
miscellaneous laborer, and that there are 127 such jobs in the
Chandler “area,” in which the vocational expert presumably
meant to include Evansville. For she testified that there are
only 1683 such jobs in all of Indiana, a state with a popula-
tion of more than six and a half million. We can’t imagine
12                                                  No. 13-3836


the plaintiff’s being able to live by herself; she’s stuck in
Chandler. There are of course a much larger number of such
jobs in the American economy as a whole (about 350,000 ac-
cording to the vocational expert). But if as seems to be the
case the plaintiff is incapable, by reason of her mental and
physical condition, of seeking work outside the Chandler
area, it is hard to see the relevance of job opportunities else-
where in the United States. Needless to say there is no in-
formation on how many of the 127 jobs in the Chandler area
are likely to be vacant, and how many of those jobs are ones
the plaintiff could do. Obviously many (we imagine most)
production helpers and miscellaneous laborers are not sed-
entary workers, leaving the hand packers (more about hand
packing below).
   It’s true that a regulation of the Social Security Admin-
istration states that “we consider that work exists in the na-
tional economy when it exists in significant numbers either
in the region where you live or in several other regions of
the country. It does not matter whether … work exists in the
immediate area in which you live.” 20 C.F.R. § 404.1566. The
reason the vocational expert is required to estimate the
number of jobs the claimant can do that exist in the local, re-
gional, and national economy is that, as the regulation indi-
cates, if there is a large number of such jobs in any of the
three areas (“region” presumably encompassing both a local
area and the entire state), the claimant loses. The peculiarity
of this case is that it is the claimant’s disability that makes
the number of jobs in the region or the nation irrelevant, be-
cause it prevents her from moving. That immobility is a con-
sequence of the disability, and so needs to be factored into
the analysis of job availability. See, e.g., Harmon v. Apfel, 168
F.3d 289, 291–93 (6th Cir. 1999); Jenkins v. Bowen, 861 F.2d
No. 13-3836                                                    13


1083, 1087 (8th Cir. 1988); Donato v. Secretary of Health & Hu-
man Services, 721 F.2d 414, 419 (2d Cir. 1983).
    There is more that is wrong with the administrative law
judge’s assessment of the jobs that the plaintiff might be able
to fill. Remember that “hand packer” comes first in the voca-
tional expert’s list, and in the administrative law judge’s list
as well (for he appears to have relied on the vocational ex-
pert’s advice), of jobs the plaintiff can fill. The vocational ex-
pert did not describe the job of a “hand packer”; she merely
cited to a section of the Dictionary of Occupational Titles, a
compendium of job descriptions published by the Depart-
ment of Labor. But the section she cited to, DOT 920.687-030,
is not captioned “hand packer,” but “hand bander (tobac-
co)”—a worker who wraps cigars. Nevertheless the adminis-
trative law judge cited the same section in concluding that
the plaintiff has the residual functional capacity to be a hand
packer. For all we know, the plaintiff could wrap cigars, but
needless to say the vocational expert did not indicate how
many tobacco hand bander jobs exist in the area, region, or
nation.
    There is no occupational title “hand packer.” The closest
is “hand packager.” U.S. Department of Labor, Dictionary of
Occupational Titles, § 920.587-018 (4th ed. 1991). We set forth
its description in full in the appendix. It is apparent from the
description that many of the jobs are beyond the plaintiff’s
capacity to do. And there is no indication that the adminis-
trative law judge, or for that matter the vocational expert,
was even aware of the DOT’s hand-packager description.
    A further problem is that the job descriptions used by the
Social Security Administration come from a 23-year-old edi-
tion of the Dictionary of Occupational Titles, which is no long-
14                                                 No. 13-3836


er published, and mainly moreover from information from
1977—37 years ago. No doubt many of the jobs have
changed and some have disappeared. We have no idea how
vocational experts and administrative law judges deal with
this problem.
    We also have no idea what the source or accuracy of the
number of jobs that vocational experts (including the one in
this case, whose estimates the administrative law judge ac-
cepted without comment) claim the plaintiff could perform
that exist in the plaintiff’s area, the region, or the nation.
There is no official source of number of jobs for each job
classification in the Dictionary of Occupational Titles, and
while there are unofficial estimates of jobs in some catego-
ries, the vocational experts do not in general, and the voca-
tional expert in this case did not, indicate what those data
sources are or vouch for their accuracy. And many of them
estimate the number of jobs of a type the applicant for bene-
fits can perform by the unacceptably crude method of divid-
ing the number of jobs in some large category (which may be
the only available data) by the number of job classifications
in the category, even though there is no basis for assuming
that there are, for example, as many mophead trimmer-and-
wrappers, DOT 789.687-106, as there are fish-egg packers,
DOT 529.687-086, or poultry-dressing workers, DOT 525.687-
082—all being hand-packager jobs.
   Most serious, perhaps, as far as we’re able to ascertain
there are no credible statistics of the number of jobs doable
in each job category by claimants like the plaintiff in this
case who have “limitations,” in her case mental retardation,
obesity, and the residual effects of her childhood disease of
the leg. The vocational expert’s statistics were for all jobs in
No. 13-3836                                                    15


categories in which some jobs, but clearly not all, might be
within the plaintiff’s capacity to perform. For useful discus-
sions of these and other problems encountered in trying to
estimate the number of jobs in area, region, and nation that
applicants for benefits can perform, see, e.g., Peter Lemoine,
“Crisis of Confidence: The Inadequacies of Vocational Evi-
dence Presented at Social Security Disability Hearings,”
2012, www.lemoinelawfirm.com/wp-content/uploads/2012/
seminar_materials.pdf; Nathaniel Hubley, “The Untoucha-
bles: Why a Vocational Expert’s Testimony in Social Security
Hearings Cannot Be Touched,” 43 Valparaiso Law Review 242
(2008), and references cited in these articles.
   The judgment of the district court is reversed and the
case remanded to that court with instructions to remand the
case to the Social Security Administration.

  APPENDIX: DESCRIPTION OF “HAND PACKAGER”
       JOB CLASS IN THE DICTIONARY OF
             OCCUPATIONAL TITLES


920.587-018 PACKAGER, HAND


Industry Designation: Any Industry


Alternate Titles: Hand Packager


Packages materials and products manually, performing any com-
bination of following duties: Cleans packaging containers. Lines
and pads crates and assembles cartons. Obtains and sorts product.
Wraps protective material around product. Starts, stops, and regu-
lates speed of conveyor. Inserts or pours product into containers
16                                                      No. 13-3836


or fills containers from spout or chute. Weighs containers and ad-
justs quantity. Nails, glues, or closes and seals containers. Labels
containers, container tags, or products. Sorts bundles or filled con-
tainers. Packs special arrangements or selections of product. In-
spects materials, products, and containers at each step of packag-
ing process. Records information, such as weight, time, and date
packaged. May stack, separate, count, pack, wrap, and weigh bak-
ery products and be designated Bakery Worker (bakery products).
May apply preservative to aircraft and spaceship parts, package
parts for shipment, and be designated Wrapper and Preserver
(aircraft mfg.). May be designated according to whether high-
production or small-lot packaging as Fancy Packer (retail trade;
wholesale tr.); Packaging-Line Attendant (any industry); specific
packaging duty performed as filling, wrapping, packing, labeling,
and container cleaning as Sack Sewer, Hand (any industry); kinds
of equipment used or product packaged as Candle Wrapper (fab-
rication, nec); Carton Stapler (any industry); or whether packager
performs associated duties as final assembly before packaging
product as Novelty-Balloon Assembler And Packer (rubber
goods). May weigh and package meat in retail store and be desig-
nated Meat Wrapper (retail trade). May be designated: Bagger
(any industry); Bow Maker, Gift Wrapping (any industry); Box
Maker, Cardboard (any industry); Box Wrapper (any industry);
Bundler (any industry); Candy Packer (sugar & conf.); Caser,
Rolled Glass (glass mfg.); Coil Strapper (steel & rel.); Container
Filler (any industry); Filler (any industry); Furniture Packer (retail
trade); Grader, Sausage And Wiener (meat products); Guncotton
Packer (chemical); Inserter, Promotional Item (any industry); In-
spector-Packager (any industry); Lidder (any industry); Mattress
Packer (furniture); Packager, Meat (meat products); Packer, Dried
Beef (meat products); Packer, Foamed-In-Place (any industry);
Packer, Sausage And Wiener (meat products); Piece-Goods Packer
(textile); Scaler, Sliced Bacon (meat products); Sponge Packer
(wholesale tr.); Stamper (any industry); Table Worker (any indus-
try); Tube Packer (rubber tire); Wrapper (any industry); Wrapper,
No. 13-3836                                                        17


Hand (can. & preserv.); Wrapping Remover (any industry). Work-
ers who tend packaging machines are classified under PACKAG-
ER, MACHINE (any industry) 920.685-078.

GUIDE FOR OCCUPATIONAL EXPLORATION: 06.04.38

STRENGTH: Medium Work - Exerting 20 to 50 pounds of force
occasionally (Occasionally: activity or condition exists up to 1/3 of
the time) and/or 10 to 25 pounds of force frequently (Frequently:
activity or condition exists from 1/3 to 2/3 of the time) and/or
greater than negligible up to 10 pounds of force constantly (Con-
stantly: activity or condition exists 2/3 or more of the time) to
move objects. Physical demand requirements are in excess of
those for Light Work.

Reasoning: Level 2 - Apply commonsense understanding to carry
out detailed but uninvolved written or oral instructions. Deal with
problems involving a few concrete variables in or from standard-
ized situations.

Math: Level 1 - Add and subtract two-digit numbers. Multiply
and divide 10's and 100's by 2, 3, 4, 5. Perform the four basic
arithmetic operations with coins as part of a dollar. Perform oper-
ations with units such as cup, pint, and quart; inch, foot, and yard;
and ounce and pound.

Language: Level 1 - READING: Recognize meaning of 2,500 (two-
or three-syllable) words. Read at rate of 95-120 words per minute.
Compare similarities and differences between words and between
series of numbers.

WRITING: Print simple sentences containing subject, verb, and
object, and series of numbers, names, and addresses.

SPEAKING: Speak simple sentences, using normal word order,
and present and past tenses.

SPECIFIC VOCATIONAL PREPARATION: Level 2 - Anything
beyond short demonstration up to and including 1 month

Data: 5 - Copying
N - Not Significant
18                                                    No. 13-3836



People: 8 - Taking Instructions-Helping
N - Not Significant

Things: 7 - Handling
S - Significant

Field 1: 041 - Filling-Packing-Wrapping

Field 1: 898 - Production Services (stock chasing, timekeeping,
etc.)

General Learning Ability: Level 4 - Lowest 1/3 Excluding Bottom
10%
Low Degree of Aptitude Ability

Verbal Aptitude: Level 4 - Lowest 1/3 Excluding Bottom 10%
Low Degree of Aptitude Ability

Numerical Aptitude: Level 4 - Lowest 1/3 Excluding Bottom 10%
Low Degree of Aptitude Ability

Spacial Aptitude: Level 4 - Lowest 1/3 Excluding Bottom 10%
Low Degree of Aptitude Ability

Form Perception: Level 4 - Lowest 1/3 Excluding Bottom 10%
Low Degree of Aptitude Ability

Clerical Perception: Level 4 - Lowest 1/3 Excluding Bottom 10%
Low Degree of Aptitude Ability

Motor Coordination: Level 3 - Middle 1/3 of the Population
Medium Degree of Aptitude Ability

Finger Dexterity: Level 3 - Middle 1/3 of the Population
Medium Degree of Aptitude Ability

Manual Dexterity: Level 3 - Middle 1/3 of the Population
Medium Degree of Aptitude Ability

Eye-Hand-Foot Coordination: Level 5 - Bottom 10% of the Popula-
tion
Markedly Low Aptitude Ability
No. 13-3836                                                      19



Color Discrimination: Level 4 - Lowest 1/3 Excluding Bottom 10%
Low Degree of Aptitude Ability

R: Performing REPETITIVE or short-cycle work

Climbing: Not Present - Activity or condition does not exist

Balancing: Occasionally - Exists up to 1/3 of the time

Stooping: Not Present - Activity or condition does not exist

Kneeling: Not Present - Activity or condition does not exist

Crouching: Not Present - Activity or condition does not exist

Crawling: Not Present - Activity or condition does not exist

Reaching: Constantly - Exists 2/3 or more of the time

Handling: Constantly - Exists 2/3 or more of the time

Fingering: Constantly - Exists 2/3 or more of the time

Feeling: Not Present - Activity or condition does not exist

Talking: Not Present - Activity or condition does not exist

Hearing: Occasionally - Exists up to 1/3 of the time

Tasting/Smelling: Not Present - Activity or condition does not ex-
ist

Near Acuity: Occasionally - Exists up to 1/3 of the time

Far Acuity: Not Present - Activity or condition does not exist

Depth Perception: Occasionally - Exists up to 1/3 of the time

Accommodation: Not Present - Activity or condition does not ex-
ist

Color Vision: Occasionally - Exists up to 1/3 of the time
20                                                     No. 13-3836



Field of Vision: Not Present - Activity or condition does not exist

Exposure to Weather: Not Present - Activity or condition does not
exist

Extreme Cold: Not Present - Activity or condition does not exist

Extreme Heat: Frequently - Exists from 1/3 to 2/3 of the time

Wet and/or Humid: Not Present - Activity or condition does not
exist

Noise Level: Level 4 - Loud

Vibration: Not Present - Activity or condition does not exist

Atmospheric Cond.: Frequently - Exists from 1/3 to 2/3 of the time

Moving Mech. Parts: Not Present - Activity or condition does not
exist

Electric Shock: Not Present - Activity or condition does not exist

High Exposed Places: Not Present - Activity or condition does not
exist

Radiation: Not Present - Activity or condition does not exist

Explosives: Not Present - Activity or condition does not exist

Toxic Caustic Chem.: Not Present - Activity or condition does not
exist

Other Env. Cond.: Not Present - Activity or condition does not
exist.